Case 2:15-cr-00006-JMS-CMM Document 68 Filed 06/15/21 Page 1 of 2 PageID #: 1603


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION


 UNITED STATES OF AMERICA,                )
           Plaintiff,                     )
                                          )       2:15-cr-00006-JMS-CMM-1
 vs.                                      )
                                          )
 CHRISTOPHER S. CRITCHLOW,                )
          Defendant                       )




                        REPORT AND RECOMMENDATION

       On June 15, 2021, the Court held an initial hearing on a Petition for Warrant for

 Offender Under Supervision filed on June 8, 2021 [Doc. 60].

       The defendant, Christopher S. Critchlow (“Defendant”) appeared by online video

 from the Knox County Jail and with FCD counsel, William Dazey. The Government

 appeared by Cindy Cho, Assistant United States Attorney. U. S. Probation appeared by

 Officer Jennifer Considine. This matter is heard on a referral from U.S. District Judge

 Jane Magnus-Stinson. The Defendant was advised that any recommendation from a

 magistrate judge is subject to review, acceptance, or rejection by the District Judge, who

 retains ultimate authority to adjudicate these matters. The Defendant consented to

 conducting the hearing online.

       The parties advised the Court at the outset of the hearing that an agreement was

 reached by which the action would be deferred.

       The Court conducted the following procedures in accordance with Fed. R. Crim.

 P. 32.1(a)(1) and 18 U.S.C. §3583:

       1.     The Court advised Defendant of his rights and provided him with a copy of

 the petition. Defendant, by counsel, waived his right to a preliminary hearing.
Case 2:15-cr-00006-JMS-CMM Document 68 Filed 06/15/21 Page 2 of 2 PageID #: 1604


       2.        The parties advised the Court of a joint recommendation for disposition of

 the petition by which a) action on the petition would be deferred, b) the parties agreed

 that the terms of supervised release be modified to require the Defendant to submit to

 GPS location monitoring effective immediately, and c) the parties agreed that the

 Defendant should be placed on home detention effective immediately. The modified

 terms of Defendant’s supervised release will expire on September 17, 2021, the date on

 which his current supervision will terminate under the existing order.

       3.        The undersigned advised that he would accept and recommend the parties’

 agreement to the District Judge. The parties waived the 14-day appeal period on the

 record.

                                     Recommendation

       Consistent with the parties’ agreement, the Magistrate Judge respectfully

 recommends that any action on the Petition be deferred and that the terms of

 Defendant’s supervised release be modified to require GPS location monitoring and

 home detention effective immediately to continue until termination of supervised

 release on September 17, 2021.

       The parties concurred that further detention was not necessary. Accordingly, the

 Court ORDERS that the Defendant be released on this date and further that he report to

 the Probation Office at 8 a.m. Wednesday, June 16, 2021, for further instruction

 pending the District Judge’s review of this Report and Recommendation.

 Dated: June 15, 2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
                                            2
